Citation Nr: 0714756	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD), L5-S1 and L3-4 wit history of spinal stenosis 
and chronic low back strain, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
degenerative joint disease of the left knee.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to 
September 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision which denied an increased rating for DDD, L5-
S1 and L3-4, with history of spinal stenosis and chronic low 
back pain, currently rated as 20percent disabling; DJD of the 
left knee; DJD of the right knee; and TDIU.  

The issues of entitlement to an increased rating for DDD, L5-
S1 and L3-4, with history of spinal stenosis and chronic low 
back strain and TDIU being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's DJD of the right knee is productive of 
extension of 10 degrees and 5 degrees with pain, flexion of 
126 degrees, and no instability.  

2.  The veteran's DJD of the left knee is productive of 
extension of 0 degrees and flexion of 140 degrees, with no 
instability.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD 
of the right knee, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a. 
Diagnostic Codes 5010, 5257, 5260, 5261 (2006).  

2.  The criteria for a compensable rating for DJD of the left 
knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a. Diagnostic Codes 
5010, 5257, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in March 2003 which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
duty to assist, the letter informed the appellant what 
evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for an increased rating claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claim.  This was accomplished in this 
case and content complying notice was accomplished, together 
with proper VA process.  The Board, therefore, concludes that 
to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his claims on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
withdrew that request by letter of April 2005.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II. Increased Ratings

Service connection was established for left and right knee 
pain by rating decision of June 1967.  A noncompensable 
evaluation was assigned for both knees, effective from 
September 1992.  By rating decision of August 2003, the 
veteran's knee condition was recharacterized to DJD of the 
knees.  A noncompensable rating for DJD of the right knee was 
increased to 10 percent, effective January 2003.  The 
noncompensable rating for DJD of the left knee was confirmed 
and continued.  These evaluations have been in effect to this 
date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The veteran and his representative contend, in essence, that 
the veteran's DJD of the left and right knees, is more severe 
than the current evaluation reflects.  The veteran maintains 
that he has swelling, pain, and giving way of his knees.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The veteran is rated under Diagnostic Code 5010, traumatic 
arthritis.  The disease under this diagnostic code will be 
rated under limitation of motion for the affected knees, as 
arthritis, degenerative.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under the provisions of Diagnostic Code 5260, flexion limited 
to 60 degrees warrants a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  To 
warrant a 20 percent rating, flexion must be limited to 
30 degrees.  Finally, flexion limited to 15 degrees is rated 
30 percent.  

Under the provisions of Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating.  
Extension limited to 10 degrees warrants a 10 percent rating.  
To warrant a 20 percent rating, extension must be limited to 
15 degrees.  Extension limited to 20 degrees warrants a 
30 percent rating.  A 40 percent rating is warranted for 
extension limited to 30 degrees.  Finally, extension limited 
to 45 degrees is rated 50 percent.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

The veteran claims that his left and right knee DJD is more 
severe than the current evaluations reflects.  Evidence 
relevant to the severity of the veteran's bilateral DJD 
includes service medical records which show he was seen and 
treated for these disabilities since 1991 in service.  X-rays 
taken at that time were normal and tendonitis was diagnosed.  
After service, he was noted to have "more or less non 
specific arthralgia of the knees."  Service connection was 
granted for left and right knee pain.  

Private treatment records from May 2001 to January 2003 from 
General Neurosurgery and Spinal Surgery were obtained and 
associated with the claims folder.  These records show 
complaint of bilateral knee pain.  In December 2002, x-rays 
showed mild medial joint compartment narrowing with no other 
bony abnormality shown.  Physical examination of the knees 
showed normal motion, no swelling, no tenderness, no effusion 
or warmth, no synovitis and the knee joints were stable 
laterally and medially.  

In April 2003, the veteran underwent VA orthopedic 
examination.  He complained of left and right knee pain.  He 
stated that both knees would swell, they were not hot, and 
that his right knee gave out.  He stated he had not had 
surgery and did not wear a brace on his knees.  He stated 
that he had physical therapy for approximately four weeks and 
was taught to exercise.  He only exercised and used Tramadol 
for pain.  When asked about periodic flareups, he stated that 
being awake makes his knees worse, and nothing made his knees 
feel better.  Weather changes bothered the knees and 
increased the intensity of the pain.  He stated that he 
missed no work as a result of his knee disability.  Physical 
examination revealed that the bilateral knees showed no fixed 
deformity.  There was no crepitus or laxity.  Extension of 
the right knee was +10 on active motion and +5 with pain 
medially and laterally after fatigue.  Flexion of the right 
knee was accomplished to 126 degrees, on active, passive, and 
fatiguing motion.  Physical examination of the left knee 
showed it was not swollen, or tender to palpation.  There was 
crepitus but no laxity.  Extension of the left knee was 0 
degrees of extension and flexion was 140 degrees, both on 
active, passive, and after fatiguing motion.  Bilateral x-
rays showed mild degenerative change in the medial knee joint 
compartment, more prominent on the right side than the left 
side.  There was no significant degenerative change seen in 
the patellofemoral joint.  There was no fracture or other 
abnormality seen.  The diagnosis was DJD of the bilateral 
knees, greater on the right than the left.  

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's DJD 
of the right and left knee warrant no more than the presently 
assigned 10 percent for the veteran's right knee and 
noncompensable for his left knee.  The medical evidence of 
record shows that neither of the veteran's knees showed any 
subluxation or lateral instability, necessary for a 
compensable evaluation under Diagnostic Code 5257.  

VA General Counsel opinions have held that arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98; VAOPGCPREC 
23-97.  As the evidence shows that the veteran does not have 
any instability of the knees, separate ratings are not 
assignable in the instant case.

Additionally, he is not shown to have limitation of flexion 
to 45 degrees or limitation of extension to 10 degrees, such 
that a 10 percent rating would be warranted based on either 
limitation of extension or limitation of flexion under 
Diagnostic Codes 5260 and 5261 for his left knee.  The Board 
notes that the veteran has full motion on extension and 
flexion of the left knee.  His right knee was + 5 degrees 
with pain of extension, active +10 degrees of extension 
without pain, and 126 degrees of flexion of the right knee.  
When compared with standard range of knee motion (0 to 140 
degrees, see 38 C.F.R. § 4.71, Plate II), the veteran's right 
knee motion, even considering his complaints of pain, is not 
shown to be more than slight.  He has met only the 10 percent 
rating for extension under the criteria for extension, and no 
more.  Such findings do not meet the minimum criteria for a 
compensable (10 percent) evaluation under Diagnostic Code 
5260 (requiring flexion limited to 45 degrees or less), and 
only meets the 10 percent rating for extension, Diagnostic 
Code 5261 (requiring extension limited to 10 degrees or 
more).  Extension limited to 15 degrees, necessary for a 
20 percent rating for the right knee, is not shown.  

Moreover, since the presence of ankylosis is not shown, an 
evaluation under Diagnostic Code 5256 is also not warranted.  
The veteran also does not warrant a rating under Diagnostic 
code 5258 or 5259, because there is no evidence of removal or 
dislocation of the cartilage.  

Under the foregoing circumstances, a basis upon which to 
assign an evaluation in excess of the 10 percent presently 
assigned for his right knee DJD or to assign a compensable 
rating for his left knee DJD has not been shown, and the 
veteran's appeal is denied.  


ORDER

An increased rating for DJD of the right knee is denied. 

A compensable rating for DJD of the left knee is denied.  


REMAND

Additional development is necessary in this case on appeal.  

The veteran and his representative contend, in essence, that 
the veteran's DDD, L5-S1 and L3-4 wit history of spinal 
stenosis and chronic low back strain, is more severe than the 
current 20 percent rating reflects.  

This claim was initiated in January 2003.  In September 2003, 
the regulations for evaluation of certain disabilities of the 
spine were revised.  The veteran's disability was only 
evaluated under the most recent intervertebral disc syndrome 
and lumbosacral strain.  The veteran's back disability should 
also be evaluated under the lumbosacral strain code in effect 
prior to September 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.  
State also, whether the lumbar spine 
involves any ankylosis either favorable or 
unfavorable.

b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

c) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

d) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

e)  Provide an opinion as to whether 
the veteran's neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  

f) The examiner should also indicate 
whether the veteran has lumbosacral 
strain that is productive of 
characteristic pain on motion, muscle 
spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a 
standing position, severe in nature, with 
listing of the whole spine, loss of 
lateral motion with osteoarthritis 
changes, marked limitation of motion on 
forward bending, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion.  

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The issue of 
entitlement to a TDIU is held in abeyance during the pendency 
of this REMAND.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


